POLLEY, J.
This is an appeal from a judgment dismissing a petition filed toy appellants, requesting that a‘certain half section of land, owned toy appellants, be excluded from the incorporated town of' Castlewood. The petition was -originally filed with the board of trustees of said town -of Castlewood, under the provisions of sections 1508-1512, Pol. Code, and was-, by -that board, rejected. The petition was then filed in the -circuit court o-f Hamlin county, where trial was had. The petition con-ced-ediy states facts sufficient to- entitle the petitioners to the relief prayed for, and the evidence submitted on behalf of petitioners at the trial appears to-prove the.facts alleged- in the petition. -But, at ¡the -close of the trial, the court made a purported finding of fact a's follows:
“That the request of the petitioners and -plaintiffs -contained in their petition herein cannot be granted without injustice to- ¡the inhabitants of the said1 town and the persons interested.”
There is n-o evidence to support this finding. The evidence does not show thait the inhabitants will suffer any injustice by the granting of the petition, nor does- it appear that the petitioners derive any benefit whatever from being included within the corporate limits of the said town. No reason of any kind appears why the granting of the petition should be objected to by the; -defendant, except that, so long- as the premises involved remain within the *495corporate limits'of the town, said premises may be made a source-of revenue to the town.
The judgment and order appealed from- are reversed.
WHITING, P. J., taking no part herein.